Opinion by
Judge Peters :
After a careful examination of the record in this case, we are unable to perceive any error in the proceedings in the court below that will authorize a reversal of the judgment.
It appears in the record that appellant was actually served with summons in the proceedings in Ohio, and that the court that rendered the judgment had jurisdiction of the subject-matter of the action. The judgment must, therefore, be regarded here as conclusive of the rights of the parties. Appellant cannot go behind that judgment, and now plead matters in defense which would have constituted a defense to the original action in Ohio-. We do< not construe the judgment of the justice of the peace of Ohio as exceeding his jurisdiction. It is only for $300 and costs, which costs are the mere incident to the judgment; besides, if the judgment had exceeded *337said sum, the plaintiff could remit the excess. And it is not a reversible error, i Swan & Critchf. R. S. Ohio 788.
Hawkins, for appellant.

Fearsons, for appellee.

The judgment must be affirmed.